Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 1 of 10 PageID #: 89




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


CLAUDIA A SAVOY                                    CASE NO. 2:20-CV-01127

VERSUS                                             JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                              MAGISTRATE JUDGE KAY

                               MEMORANDUM RULING

       Before the Court is “Defendant’s Motion to Dismiss Pursuant to Fed.R.Civ. P.

12(B)(6)” (Doc. 6) wherein Defendant The Service Companies, Inc. (“TSC”) move to

dismiss all of Plaintiff, Claudia A. Savoy’s claims for failing to timely file her EEOC

charge and failing to administratively exhaust all of her claims. TSC also moves to dismiss

Plaintiff’s retaliation claims under Title VII and Section 1981 because she has not properly

alleged that she engaged in protect activity. Finally, TSC moves to dismiss Plaintiff’s race

discrimination and retaliation claims under Title VII and Section 1981 because she failed

to state a claim for race discrimination, and she failed to sufficiently allege constructive

discharge and/or any adverse employment action.

                                     ALLEGATIONS

       Plaintiff brings this lawsuit to redress the deprivation of rights pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights

Act of 1991 (“Title VII”) and 42 U.S.C. § 1981, as amended by the Civil Rights Act of
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 2 of 10 PageID #: 90




1991 (“Section 1981”). 1 Plaintiff asserts the following allegations in her Amended

Complaint.

         Defendant, TSC, hired Plaintiff, an African American, on or about June 5, 2015, to

work in its transportation department as a driver. 2 The employees who worked in the

transportation department transported employees of the L’Auberge Casino Resort, the

Golden Nugget Casino Resort and Delta Downs Racetrack Casino Hotel, via vans and/or

shuttle buses, to and from their homes to work at the casinos, as well as for shopping on

off days. 3

         On or about 2014, TSC hired Amanda Carriere, a Caucasian, as a Human Resource

associate in the transportation department. 4 Carriere talked about African Americans’

hairstyles negatively and spoke negatively about the manner in which African Americans

dressed. Additionally, Carriere directed non-African American employees to make false

accusations against African American employees in attempts to get the African American

employees disciplined. 5 Carriere’s harsh and derogatory treatment direct to African

Americans was not directed to non-African Americans. 6 Carriere made such statements as

“she could not stand those people,” and inquired as to how the non-African Americans like

working with “those people.” She also referred to African Americans as “monkeys.” 7




1
  Doc. 4, ¶ 1.
2
  Id. ¶ 11.
3
  Id. ¶ ¶ 12 and 14.
4
  Id. ¶ 18.
5
  Id. ¶ 19.
6
  Id. ¶ 20.
7
  Id. ¶ 21.

                                        Page 2 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 3 of 10 PageID #: 91




          Plaintiff alleges that Carriere created an environment that was hostile and unpleasant

for African Americans, including making false reports against African Americans which

caused African American drivers to be written up or otherwise reprimanded, and in some

cases causing the drivers to lose their jobs. 8

          On or about June 10, 2016, when a casino employee learned of an opening for a

driver in the transportation department and asked another driver how to apply for the

position, Carriere had the other driver, who was also African American, written up for

directing the casino employee to contact Human Resources. 9 Carriere falsely alleged that

the other driver had revealed confidential information and wrote up the driver even though

there was no confidential company information disclosed. 10

          Plaintiff complains that there were multiple other situations where Carriere directed

non-African Americans in the transportation department to file false reports against African

American drivers. 11 In addition, Carriere had African Americans written up for offenses or

terminated when Caucasian drivers, who committed the same offense, were not written up

or terminated. 12 Plaintiff alleges that senior management condoned the discriminatory

conduct against Plaintiff and other African American drivers and encouraged such

conduct. 13




8
  Id. ¶ 22.
9
  Id. ¶ 23.
10
   Id.
11
   Id. ¶ 25.
12
   Id. ¶ 26.
13
   Id. ¶ 28.

                                           Page 3 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 4 of 10 PageID #: 92




        On or about August 10, 2016, an incident occurred where a Caucasian employee

referred to an African American employee as a “nigger.” The incident was reported to

Director of Human Resources Leslie Oaks; she failed to respond or to take action. 14 The

incident was reported to Carriere, but she refused to take any corrective action against the

Caucasian employee. 15

        The drivers’ supervisor reached out and complained to multiple members of senior

management; 16 she also requested a meeting to address the use of derogatory and

disparaging words toward the African American drivers. 17 Senior management completely

failed to respond to the complaint. 18

        Carriere was allowed to continue harassing and demoralizing African American

employees, which created an environment which allowed other non-African American

employees to hurl racial epithets without fear of reprisal from local management, or

corrective action from senior management. 19

        Because Carriere’s treatment of African American drivers intensified, several

drivers, including Plaintiff held a meeting concerning the discriminatory conduct and

decided to draft a letter of complaint to issue to senior management regarding Carriere’s

treatment of African American drivers. The letter was signed on or about August 17, 2016,

by Plaintiff, the drivers’ supervisor, and several other drivers. 20 The drivers’ supervisor


14
   Id. ¶ 30.
15
   Id. ¶ 31.
16
   Keith Gaines (Director of Operations), Leslie Oaks (Director, Human Resources) and Anjuli Ganguly (Director,
Southern Region, Human Resources).
17
   Id. ¶ 32.
18
   Id. ¶ 33.
19
   Id. ¶ 34.
20
   Id. ¶ ¶ 36, 37, 38.

                                                 Page 4 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 5 of 10 PageID #: 93




emailed the letter to senior management Keith Gaines, 21Leslie Oaks, 22 Anjuli Ganguly,23

and Erica Monteverdi 24 on or about August 17, 2016. 25 Senior management failed to

respond to the email or letter. 26

        On or about August 26, 2016, less than two (2) weeks after the signed letter was

sent to management, management suddenly conduct an “audit.” 27 Throughout Plaintiff’s

entire tenure with TSC, the company had never conducted an “audit” of the transportation

department. 28

        Plaintiff alleges that the “audit” was not actually an audit, but was a ruse designed

to disguise TSC’s real intent--to terminate Plaintiff for having signed the letter complaining

of the treatment Plaintiff and other drivers endured at the company. 29

        On August 22, 2016, when the Director of Human Resources, Oaks, learned of the

meeting of the drivers, Oaks held a meeting with Carriere and another Caucasian employee

and informed them of the drivers’ complaint. 30 Plaintiff alleges that Oaks “stated that she

would have someone in the transportation department fire all drivers and the supervisor

before the end of September 2016. 31 Shortly, thereafter, the “audit” was instituted and the




21
   Director of Operations.
22
   Director, Human Resources.
23
   Director, Southern Region Human Resources.
24
   Manager, Human Resources.
25
   Id. ¶ 39.
26
   Id. ¶ 40.
27
   Id. ¶ 42.
28
   Id. ¶ 43.
29
   Id. ¶ 44.
30
   Id. ¶ ¶ 51-54.
31
   Id. ¶ 55.

                                                Page 5 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 6 of 10 PageID #: 94




supervisor and other African American drivers who signed the letter/complaint were

terminated. 32

         Plaintiff alleges that she became aware of email communications between Oaks,

Carriere and Ganguly wherein TSC had determined that it would terminate Plaintiff and

other African American drivers who had lodged a complaint.                   Some of these

communications celebrated the fact that the ploy Oaks had discussed in her August 22,

2016 meeting with Carriere and the other Caucasian employee had been successful. 33

         The communications allegedly reveal that Carriere proclaimed “We did it” and Oaks

wrote, “Hey, Yes, Anjuli called me. I’m glad those niggers are gone. We have to work on

a few more before September 15th. I told you I would do all I can to get them out of there.” 34

Ganguly responded, “You guys are so crazy! I can’t stand those niggers! Thanks to

Victor[.]” 35

         On September 1, 2016, Plaintiff was advised by Stephanie Legier (HR Associate)

that her shift was no longer available, and that it had been changed to an overnight shift

from 6:00 p.m. to 2:00 a.m. 36 TSC was aware that Plaintiff had other obligations and that

it was impossible for her to work the overnight shift. 37 Plaintiff informed Legier she was

not able to work the overnight shift. Legier responded that the overnight shift was the only

shift available to her. 38 Plaintiff was forced to leave her position. 39


32
   Id. ¶ 56.
33
   Id. ¶ ¶ 57 and 58.
34
   Id. ¶ ¶ 59 and 60.
35
   Id. ¶ 61.
36
   Id. ¶ 45.
37
   Id.
38
   Id. ¶ 46.
39
   Id. ¶ 47.

                                          Page 6 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 7 of 10 PageID #: 95




            Before the end of September 2106, several other drivers who signed the August 17,

2016 letter, were either terminated or forced to take shifts that TSC knew those drivers

could not accept. 40

                                   RULE 12(b)(6) STANDARD

            Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the

sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

46, 78 S.Ct. 99, (1957).

            Subsumed within the rigorous standard of the Conley test is the requirement that the

plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

(5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but

challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).



40
     Id. ¶ 48.

                                            Page 7 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 8 of 10 PageID #: 96




       “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995). “[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.” Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain “detailed factual allegations,” but it “demands more than

an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id., at 557, 127 S.Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

S.Ct. 1955.

                                  LAW AND ANALYSIS

       On July 28, 2017, Plaintiff filed an EEOC Charge (the “Charge”) against TSC which

alleged race discrimination and retaliation beginning on August 17, 2016, allegedly lasting



                                         Page 8 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 9 of 10 PageID #: 97




until September, 2016. 41 Plaintiff filed the instant Complaint on August 29, 2020, and an

Amended Complaint on September 11, 2020. 42 In her Amended Complaint, Plaintiff

alleged race discrimination and retaliation under Title VII and 42 U.S.C. § 1981 which

occurred from August 17, 2016 until September 1, 2016. 43

        TSC moves to dismiss all of Plaintiff’s claims because she did not timely file her

EEOC charge and failed to administratively exhaust all of her claims. TSC also moves to

dismiss any Title VII claims that were not exhausted, and Plaintiff’s race and retaliation

claims under Title VII and § 1981 because they were not properly alleged.

Exhausted claims

        “[A] court may entertain a Title VII lawsuit only if the aggrieved party has (1)

exhausted his or her administrative remedies, and (2) has filed suit within the time

permitted after receiving a ‘notice of right to sue.’” Taylor v. Books-A-Million, 296 F.3d

376, 378-79 (5th Cir. 2002). Exhaustion of administrative remedies is a prerequisite to

filing suit under the federal discrimination statutes. Dollis v. Rubin, 77 F.3d 777, 781 (5th

Cir. 1995). Exhaustion occurs when a complainant timely files a charge of discrimination

with the EEOC and receives a notice of right to sue. 42 U.S.C. § § 2000e -5(e)(f); see also

Taylor, 296 F.3d at 379. To file suit under Title VII, a plaintiff must first file a charge with

the EEOC within a certain time period. 44




41
   Defendant’s exhibit A, Doc. 4-1.
42
   Docs. 1 and 5, respectively.
43
   Doc. 5-1.
44
   In Louisiana, that time period is 300 days. See Martin v. Winn-Dixie Louisiana, Inc.,132 F.Supp.3d 794, 915
(M.D. La. 2015).

                                                  Page 9 of 10
Case 2:20-cv-01127-JDC-KK Document 13 Filed 02/23/21 Page 10 of 10 PageID #: 98




        TSC contends that Plaintiff’s EEOC charge was not timely filed. To file suit under

 Title VII, a plaintiff first must file a charge with the EEOC within a certain time period. In

 deferral jurisdictions like Louisiana, a 300-day period applies. See Martin v. Winn-Dixie

 Louisiana, Inc., 132 F.Supp.3d 794, 815 (M.D. La. 2015). TSC remarks that Plaintiff’s

 Charge is dated July 28, 2017; it alleges acts of discrimination and retaliation from August

 16, 2016 and lasting until September 1, 2016. June 28, 2017 is 300 days after September

 1, 2016. Thus, TSC argues that because Plaintiff filed her EEOC Charge 30 days after the

 300-day limitation period, all of her claims were untimely submitted to the EECO and

 therefore, time-barred.

        As noted by TSC, Plaintiff fails to challenge, object or rebut TSC’s argument that

 she filed her EEOC untimely. The Court agrees with TSC that Plaintiff’s EEOC charge

 was untimely filed as mandated by 29 C.F.R § 1601.13(a)(4)(ii)(A)). (The charge is timely

 when filed within 300 days of the violation). See also Walton-Lentz v. Innophos, Inc., 476

 F.App’x 566, 569 (5th Cir. 2012).

                                       CONCLUSION

        The Court finds that Plaintiff failed to file her EEOC charge within 300 days of the

 violation. Consequently, the Court will grant TSC’s motion based on the untimely filing

 of the EEOC charge.

        THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                       _____________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE

                                         Page 10 of 10
